DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
 
Claim Status
	Applicants’ amendments and argument filed 8/4/21 are acknowledged. Any rejection not addressed below is withdrawn based on applicants’ amendments.
Claims 1-4, 6-9, 11-12 and 14-15 have been cancelled.
	Claims 5, 10, 13 and 16 are being examined.

Priority
This application is a 371 of PCT/JP2018/014662 04/06/2018 and claims foreign benefit of JAPAN 2017-076600 04/07/2017.

Information Disclosure Statement
rd (Tamai, Katsuto et al.) and 4th (Tamai, Katsuto et al.) NPL references do not include a date.
It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 8/4/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103 
	Claims were previously rejected under 103 based on the references cited below. Since claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 5, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 2012/0251510; ‘Tamai2012’) in view of Tamai et al (WO 2012/147470 1-11-2012).
Tamai et al. (WO 2012/147470 1-11-2012) is not in the English language. The English language equivalent is Tamai et al. (US 2014/0206619; ‘Tamai’) and will be referred to herein.
	Tamai2012 teach that HMGB-1 promotes the healing of skin ulcer by recruiting bone marrow-derived cells to the site of skin ulcer (abstract) and recognize regenerative medicine applications (sections 0002-0003). Tamai2012 teach that the tissue in need of regeneration can be fibrosing tissue (section 0170) including liver, kidney or bladder (section 0170). Tamai2012 teach that HMGB-1 was administered to mice who had a skin ulcer created on the skin (example 4 page 16). Tamai2012 teach that HMGB-1 is produced from a mouse source (example 1 sections 0306 and 0308 for example) and recites the mouse based sequence (SEQ ID NO:3 of the sequence listing). Tamai2012 teach that the administration promotes early closure and scarless healing of skin ulcers (sections 0321-0322 and figures 3-4). Tamai2012 teach proteins with one amino acid addition which are functionally equivalent (section 0187).
	Tamai2012 does not recite a peptide consisting of instant SEQ ID NO:1.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tamai2012 because Tamai2012 teach that HMGB-1 promotes the healing of skin ulcer by recruiting bone marrow-derived cells to the site of skin ulcer (abstract) and recognize regenerative medicine applications (sections 0002-0003). Thus one would have been motivated to use in regenerative medicine applications including those suggested by Tamai. With respect to the HMGB1 sequence to use, in example 12 (page 27), Tamai teach that the HMGB-1 peptide corresponding to residues 1-44 exhibited migration promoting activity and that administration of the peptide is expected to be effective to treat damaged tissue (section 0312). In example 18 (page 35), Tamai teach that HMGB-1 peptide corresponding to residues 1-44 was more effecting at shrinking necrotizing tissue as compared to 
In relation to the peptide as recited in claims 5 and 13, in example 12 (page 27), Tamai teach that the HMGB-1 peptide corresponding to residues 1-44 exhibited migration promoting activity and that administration of the peptide is expected to be effective to treat damaged tissue (section 0312). In example 18 (page 35), Tamai teach that HMGB-1 peptide corresponding to residues 1-44 was more effecting at shrinking necrotizing tissue as compared to the full length (section 0392) and recites HMGB-1 sequences (SEQ ID NOs: 1, 3 and 5 of the sequence listing). HMGB-1 1-44 reads on claims 5a,c, and 13.
In relation to the peptide as recited in claim 10, Tamai2012 teach proteins with one amino acid addition which are functionally equivalent (section 0187)
	  In relation to the administration and subject as recited in claims 5 and 16, Tamai2012 teach that HMGB-1 was intravenously administered to mice who had a skin ulcer created on the skin (example 4 page 16). Tamai2012 teach that the tissue in need of regeneration can be fibrosing tissue (section 0170). Tamai mentions treating scleroderma and graft versus host 

Response to Arguments - 103
	Claims were previously rejected under 103 based on the references cited above. Since claims have been amended and a new claim added the rejection is updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 
Although applicants argue that the deficiencies of Tamai2012 are discussed with respect to the 102 rejection, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to the peptide that consists of SEQ ID NO: 1, Tamai teach that the HMGB-1 peptide corresponding to residues 1-44 exhibited migration promoting activity and that administration of the peptide is expected to be effective to treat damaged tissue (section 0312). In example 18 (page 35), Tamai teach that HMGB-1 peptide corresponding to residues 1-44 was more effecting at shrinking necrotizing tissue as compared to the full length (section 0392) and recites HMGB-1 sequences (SEQ ID NOs: 1, 3 and 5 of the sequence listing). HMGB-1 1-44 reads on claims 5a,c,  and 13. In relation .

Double Patenting
Claims were previously rejected under double patenting based on the application cited below. Since claims have been amended and a new claim added the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 10, 13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-15, 17-19 and 21-45 of copending Application No. 16/477,878 (reference application; ‘878’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Since 878 specifically recites myocardial fibrosis (claim 27) and SEQ ID NO:1 (claim 10) and peptides with the addition of an amino acid (claim 10b) one would have been motivated to administer such agent to such patients. One would have had a reasonable expectation of success based on the specific recitation in 878 (claim 10).
In relation to the peptide as recited in claims 5 and 13, 878 recites HMGB1 fragment consisting of SEQ ID NO:1 (claim 10a).
In relation to the peptide as recited in claim 10, 878 recites that the peptide can comprise the addition of an amino acid (claim 10b)
	  In relation to the administration and subject as recited in claims 5 and 16, 878 recites a method of treating by administering an effective amount of HMGB1 fragment consisting of SEQ ID NO:1 to a subject (claim 10). 878 specifically recites treating myocardial fibrosis (claim 27).

Response to Arguments – double patenting
	Claims were previously rejected under double patenting based on the application cited above. Since claims have been amended and a new claim added the rejection is updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
Applicant's arguments filed 8/4/21 have been fully considered but they are not persuasive. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658